Citation Nr: 1415089	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of special monthly compensation (SMC) based on the need of the Veteran for regular aid and attendance or by being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

F. Yankey Counsel






INTRODUCTION

The Veteran served on active duty from March 1961 to March 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which severed service connection for cor pulmonale with congestive heart failure and entitlement to SMC based on the housebound criteria, effective December 1, 2010.  

The Veteran and his representative indicated in the February 2011 VA Form 9 and the July 2011 Form 646, that he was only appealing the issue of continued entitlement to the restoration of SMC based on the housebound criteria, and this is the only issue that has been certified on appeal.  See March 2012 VA Form 8.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Special monthly compensation is payable if as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  There is no evidence or claim of any service-connected anatomical loss or loss of use of any extremity, or of blindness or visual acuity of 5/200, to warrant further consideration of these conditions.

Special monthly compensation is also payable to a veteran who is, as a result of his service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).
Relevant factors for consideration as to the need for aid and attendance are the inability of the claimant to dress or undress himself /herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

The term "bedridden" actually requires that the claimant remain in bed.  The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single permanent disability rated 100 percent disabling, and has either additional service-connected disability or disabilities independently ratable at 60 percent or more, or is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s).  A veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to service-connected permanent disability or disabilities. 38 C.F.R. § 3.350(i)(2).

The Veteran is currently service connected for chronic obstructive pulmonary disease (COPD) with bronchiectasis and cor pulmonale with congestive heart failure, rated as 100 percent disabling.  Service connection for cor pulmonale with congestive heart failure associated with chronic obstructive pulmonary disease with bronchiectasis and cor pulmonale with congestive heart failure, rated as 60 percent disabling, was severed effective December 1, 2010.  See September 2010 rating decision.  Therefore, in order for the Veteran to be entitled to SMC, the evidence must show that his service-connected disability renders him so helpless as to need or require the regular aid and attendance of another person, or that he is permanently housebound by reason of his service-connected disability.

The Veteran underwent VA heart and respiratory examinations in September 2009.  When asked to describe the effects of the Veteran's heart condition on his usual occupation and daily activities, the examiner noted that the Veteran was not employed and concluded that his activities of daily living were totally assisted.  Likewise, the respiratory examiner noted at the end of the examination report that the Veteran was fully dependent upon his spouse for activities of daily living.  However, more recent VA treatment records show that at the time of his discharge from an inpatient stay due to pneumonia in April 2010, the Veteran was noted to use a wheelchair, but was not considered a high fall risk.  He was also noted to be bowel and bladder continent, and to be independent in feeding.  In addition, he was noted to be capable of self-care with regard to activities of daily living.  An Aid and Attendance or Housebound examination was cancelled in April 2010.  However, in October 2010 and January 2011 statements, the Veteran reported that his condition had worsened.  He also reported in January 2011 that he was housebound and had been approved by the VA for "home health and assistance" three days per week for a total of nine hours.  The Board notes that there is no evidence of record showing that the Veteran has been granted any aid and attendance benefits by the VA.  

Private treatment records show that the Veteran requires aid and attendance due to mobility problems caused by his non-service-connected osteoarthritis of the lower extremities and shoulder.  He has also required assistance due to his service-connected COPD and congestive heart failure.  The record is unclear, however, whether the Veteran has a factual need for aid and attendance under the criteria of 38 C.F.R. § 3.352(a) due to his service-connected COPD with bronchiectasis and cor pulmonale with congestive heart failure.  As such, the Board finds that the Veteran should be afforded a VA Aid and Attendance examination to address the medical matters that are presented by this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA Aid and Attendance/Housebound examination.  The claims file must be made available for the examiner to review.  The examiner is requested to indicate whether the Veteran's requirement for the regular aid and attendance of another person is related to his service-connected disability.  The examiner is advised that service connection is in effect for COPD with bronchiectasis and cor pulmonale with congestive heart failure.  

The examiner must provide a complete rationale for any opinion offered.

2.  The AOJ should then readjudicate the claim of entitlement to special monthly compensation (SMC) based on the need of the Veteran for regular aid and attendance or by being housebound.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


